— Judgment unanimously affirmed. Memorandum: Because defendant’s showup identification was close in time and space to the scene of the crime, the hearing court properly concluded that defendant’s identification was not impermissibly suggestive (see, People v Nettles, 154 AD2d 925; People v Jones, 149 AD2d 970, lv denied 74 NY2d 742). Defendant’s remaining contention that complainant’s identification testimony should have been suppressed because the police lacked probable cause to arrest him was waived by defendant’s failure to make that suppression motion (see, CPL 710.70 [3]; People v O’Neil, 152 AD2d 966, lv denied 74 NY2d 816; People v Martinez, 105 AD2d 873, 874). (Appeal from Judgment of Monroe County Court, Marks, J.— Burglary, 2nd Degree.) Present — Denman, P. J., Boomer, Law-ton, Fallon and Doerr, JJ.